DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie 2 in the reply filed on 3/28/2022 is acknowledged.
Newly submitted claims 44-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they do not claim the structure of the Specie 2.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43, it is unclear that whether or not the limitations “a circuit board”, “a mating substrate”, “circuit board”, and “card” are the same as the limitation claimed in claim 42.
Claims 54-55 and 57-60, the limitation “direction away from the base” is unclear.
Claim 57 recites the limitation “the distance” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38, 40 are rejected under 35 U.S.C. 102(a1) as being anticipated by Niitsu (US 6,135,785).
Regarding claim 38, Niitsu disclose an electrical connector comprising:
an electrically insulative connector housing (12) defining a receiving chamber (16); and
a plurality of electrical terminals (2) supported by the connector housing, each of the plurality of electrical terminals including a contact beam including: 
an insertion portion (E1) comprising a first insertion side (E11) and a second insertion side (E12) , the first insertion side being angled relative to the second insertion side; 
a contact portion (E2) comprising a first contact side (E21) and a second contact side (E22), the first contact side flaring away from the second contact side; and
an interface (E3) where the first contact side and the first insertion side join together and define an apex of the contact beam;
[AltContent: textbox (E11)]wherein the plurality of electrical terminals are arranged in opposing groups of electrical terminals.
[AltContent: textbox (E21)][AltContent: arrow][AltContent: textbox (E22)][AltContent: textbox (E12)][AltContent: textbox (E2)][AltContent: arrow][AltContent: textbox (E3)][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    127
    103
    media_image1.png
    Greyscale



Regarding claim 40, Niitsu disclose the plurality of electrical terminals are arranged in a plurality of rows comprising a first row of electrical terminals and a second row of electrical terminal; and the first row is parallel to the second row (see Fig. 9).

Claims 42-43, 49m 51-60 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang (US 8,435,077).
	Regarding claim 42, Yang disclose an electrical connector (see Fig. 13-15), comprising:
a housing (32b) comprising a first end (un-numbered, a top surface), a second end (un-numbered, a bottom surface), and an opening (31b) that extends from the first end to the second end, and
a plurality of terminals (33) positioned in the opening,
wherein the opening permits a mating substrate or circuit board or card (2) to pass through the first end and extend beyond the second end.

Regarding claim 43, Yang disclose the opening is aligned with a coincident opening (12) in a circuit board (1) or bus bar such that a mating substrate or circuit board or card can pass through both the electrical connector and any portion of the circuit board or bus bar.

regarding claim 49, Yang disclose an electrical connector (Fig. 13-15) comprising:
an electrically insulative connector housing (32b) defining a receiving chamber (31b) configured to receive a plug (2), the receiving chamber bound by an insulative wall of the housing; and 
a plurality of electrical terminals (33) supported by the connector housing, each of the plurality of electrical terminals including: 
a base (331);
a contact beam extending from said base, said contact beam including a contact portion (333); and
a mounting portion (332) that extends from said base and is monolithic with said base for mounting said terminal to a substrate (1);
wherein at least a portion (3314) of the terminal is disposed within said insulative wall and at least a portion of said contact portion (333) extends from said insulative wall into said chamber.

	Regarding claim 51, Yang disclose the contact beam further includes an insertion portion (Y1)  having first and second sides (Y2, Y3), said housing defines an opening to said receiving chamber, and said plurality of terminals are positioned in said housing so that said insertion portions are positioned proximate said opening wherein the distance between said first and second sides of said insertion portions become greater along said insertion portion in a direction from said opening toward said base. 
[AltContent: connector][AltContent: textbox (Y1)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Y7)][AltContent: arrow][AltContent: textbox (Y6)][AltContent: arrow][AltContent: textbox (Y5)][AltContent: roundedrect][AltContent: arrow][AltContent: textbox (Y4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Y1)][AltContent: textbox (Y1)][AltContent: roundedrect]					
    PNG
    media_image2.png
    193
    179
    media_image2.png
    Greyscale


Regarding claim 52, Yang disclose said receiving chamber defines an insertion axis (Y4) and wherein said beam extends away from said base at an angle towards said insertion axis.

Regarding claim 53, Yang disclose said contact portion (Y5) includes a first contact side (Y6) and a second contact side (Y7), wherein said first contact side is at an angle relative to said second contact side wherein the distance between said first and second contact sides becomes greater along said contact portion in a direction away from said base.

Regarding claim 54, Yang disclose the first contact side is linear along a direction away from the base.

Regarding claim 55, Yang disclose the second contact side is linear along a direction away from the base.

Regarding claim 56, Yang disclose each of the at least some electrical terminals further includes an insertion portion (Y1) positioned at an end of said contact portion furthest from said base, wherein said insertion portion includes a first insertion side (Y2) and a second insertion side (Y3), wherein said first insertion side is at an angle relative to said second insertion side.

Regarding 57, Yang disclose the distance between said first and second insertion sides becomes smaller along said insertion portion in a direction away from said base.

Regarding claim 58, Yang disclose said first insertion side has an arcuate shape oriented so that the distance between said first and second sides becomes smaller in a direction away from said base.

Regarding claim 59, Yang disclose the first insertion side is linear along a direction away from the base.

Regarding claim 60, Yang disclose the second insertion side is linear along a direction away from the base.

Regarding claims 38-43, these claims are also rejected for the same rationale as the rejected claims 49, 51-60 which were disclosed by Yang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833